



 
Exhibit 10.3


FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of August
28, 2019, by and between ECI FIVE OAKMEAD LLC, a Delaware limited liability
company (“Landlord”), and ALPHA AND OMEGA SEMICONDUCTOR INCORPORATED, a
California corporation (“Tenant”).


RECITALS


A.
Landlord (as successor in interest to OA Oakmead II, LLC, a Delaware limited
liability company) and Tenant are parties to that certain Lease dated December
23, 2009 (the “Original Lease”), which Original Lease has been previously
amended by that certain First Addendum to Lease dated December 23, 2009 (the
“First Addendum to Lease”) and that certain Acceptance Agreement dated April 23,
2010 (collectively, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 57,310 rentable square feet (the
“Premises”) in the building located at 475 Oakmead Parkway, Sunnyvale,
California (the “Building”).



B.
The Lease by its terms shall expire on April 30, 2020 (“Prior Termination
Date”), and the parties desire to extend the Lease Term, all on the following
terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.
Extension. The Lease Term is hereby extended for a period of ten (10) years and
shall expire on April 30, 2030 (“Extended Termination Date”), unless sooner
terminated in accordance with the terms of the Lease. That portion of the Lease
Term commencing the day immediately following the Prior Termination Date
(“Extension Date”) and ending on the Extended Termination Date shall be referred
to herein as the “Extended Lease Term”.



2.
Base Monthly Rent. As of the Extension Date, the schedule of Base Monthly Rent
payable with respect to the Premises during the Extended Lease Term is the
following:





1

--------------------------------------------------------------------------------





Period


Rentable Square
Footage


Monthly Rate Per
Square Foot


Base Monthly
Rent


5/1/20 – 4/30/21
57,310
$2.65
$151,871.52
5/1/21 – 4/30/22
57,310
$2.73
$156,456.36
5/1/22 – 4/30/23
57,310
$2.81
$161,041.08
5/1/23 – 4/30/24
57,310
$2.89
$165,625.92
5/1/24 – 4/30/25
57,310
$2.98
$170,783.76
5/1/25 – 4/30/26
57,310
$3.07
$175,941.72
5/1/26 – 4/30/27
57,310
$3.16
$181,099.56
5/1/27 – 4/30/28
57,310
$3.25
$186,257.52
5/1/28 – 4/30/29
57,310
$3.35
$191,988.48
5/1/29 – 4/30/30
57,310
$3.45
$197,719.56









All Base Monthly Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.




3.
Additional Security Deposit. Upon Tenant’s execution hereof, Tenant shall pay
Landlord the sum of $76,597.52 which is added to and becomes part of the
Security Deposit, if any, held by Landlord as provided under Section 3.5 of the
Original Lease as security for payment of rent and the performance of the other
terms and conditions of the Lease by Tenant. Accordingly, simultaneous with the
execution hereof, the Security Deposit is increased from $75,274.00 to
$151,871.52.



4.
Additional Rent. For the period commencing on the Extension Date and ending on
the Extended Termination Date, Tenant shall pay all Additional Rent payable
under the Lease, including Tenant’s Share of Common Operating Expenses, in
accordance with the terms of the Lease, as amended hereby.





5.    Improvements to Premises.


5.1
Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.
Tenant hereby agrees and acknowledges that Landlord has fulfilled its
obligations set forth in Exhibit “B” to the Original Lease.



5.2
Responsibility for Improvements to Premises. Tenant may perform improvements to
the Premises in accordance with the Exhibit A attached hereto and Tenant shall
be entitled to an improvement allowance in connection with such work as more
fully described in Exhibit A. Landlord, at Landlord’s sole cost, shall perform
the following repairs to the parking lot serving the Building using Building
standard materials and as otherwise reasonably determined by Landlord: (i)
repair asphalt; (ii) repair the drain in the rear part of the parking lot; (iii)
seal the parking lot; and (iv) paint the curbs. Landlord shall also perform
certain HVAC Work in the Premises, as further described in Section 8 below and
Exhibit A attached hereto.





2

--------------------------------------------------------------------------------





6.
Extension Option. Section 2 of the First Addendum to Lease is hereby deleted in
its entirety and is of no further force or effect. Provided that (i) Alpha and
Omega Semiconductor Incorporated, a California corporation, has not assigned the
Lease or sublet any or all of the Premises other than to a Permitted Transferee
(it being intended that all rights pursuant to this provision are and shall be
personal to the original Tenant under the Lease and shall not be transferable or
exercisable for the benefit of any transferee other than a Permitted
Transferee), and (ii) no Event of Tenant’s Default exists under the Lease, as
amended hereby, at the time of exercise or at any time thereafter until the
beginning of such extension of the Lease Term, Tenant shall have the option (the
“Extension Option”) to extend the Lease Term for one (1) additional consecutive
period of five (5) years (the “Extension Period”), by giving written notice to
Landlord of the exercise of such Extension Option at least twelve (12) months,
but not more than fifteen (15) months, prior to the expiration of the Extended
Lease Term. Tenant’s exercise outside of the period between such dates shall be
of no force or effect. The exercise of the Extension Option by Tenant shall be
irrevocable and shall cover the entire Premises leased by Tenant pursuant to the
Lease, as amended hereby. Upon such exercise, the term of the Lease shall
automatically be extended for the Extension Period without the execution of any
further instrument by the parties; provided that Landlord and Tenant shall, if
requested in writing by either party, execute and acknowledge an instrument
confirming the exercise of the Extension Option. Any extension of the Lease Term
shall be upon all the terms and conditions set forth in the Lease, as amended
hereby, and all Exhibits thereto, except that: (i) Tenant shall have no further
option to extend the Lease Term; (ii) Landlord shall not be obligated to
contribute funds toward the cost of any remodeling, renovation, alteration or
improvement work in the Premises; (iii) Landlord shall not be obligated to pay
any fee or commission to any broker; and (iv) Base Monthly Rent for the
Extension Period shall be one hundred percent (100%) of the then Fair Market
Base Rental (as defined below) for the Premises for the space and term involved,
which shall be determined as set forth below.



6.1
“Fair Market Base Rental” shall mean the “fair market” Base Monthly Rent at the
time or times in question for the applicable space in the Building, based on the
prevailing rentals then being charged to tenants in other office and research
and development buildings in the general vicinity of the Building of comparable
location and quality as the Building, for leases with terms approximately equal
to the term for which Fair Market Base Rental is being determined, taking into
account: the desirability, location in the building, size and quality of the
space, including interior finishes and other tenant improvements; included
services and related operating expenses and tax and expense stops or other
escalation clauses; and any other special rights of Tenant under the Lease in
comparison to typical market leases (e.g. for parking, signage, and extension or
expansion options). Fair Market Base Rental shall also reflect the then
prevailing rental structure for comparable office and research and development
buildings in the general vicinity of the Building, so that if, for example, at
the time Fair Market Base Rental is being determined the prevailing rental
structure includes periodic rental adjustments or escalations, Fair Market Base
Rental shall reflect such rental structure.



6.2
Landlord and Tenant shall endeavor to agree upon the Fair Market Base Rental. If
they are unable to so agree within thirty (30) days after receipt by Landlord of
Tenant’s notice of exercise of the Extension Option, Landlord and Tenant shall
mutually select a licensed real estate broker who is active over the five (5)
year period ending on the date of such appointment in the appraising or leasing,
as the case may be, of such office and research and development buildings in the
general vicinity of the Building. Landlord shall submit Landlord’s determination
of Fair Market Base Rental and Tenant shall submit Tenant’s determination of
Fair Market Base Rental to such broker, at such time or times and in such manner
as Landlord and Tenant shall agree (or as directed by the broker if Landlord and
Tenant do not promptly agree). The broker shall select either Landlord’s or
Tenant’s



3

--------------------------------------------------------------------------------





determination as the Fair Market Base Rental, and such determination shall be
binding on Landlord and Tenant. If Tenant’s determination is selected as the
Fair Market Base Rental, then Landlord shall bear all of the broker’s cost and
fees. If Landlord’s determination is selected as the Fair Market Base Rental,
then Tenant shall bear all of the broker’s cost and fees. If the parties
compromise and mutually agree upon Fair Market Base Rental, each party shall pay
the cost and fees of its own broker.


6.3
In the event the Fair Market Base Rental for the Extension Period has not been
determined at such time as Tenant is obligated to pay Base Monthly Rent for the
Extension Period, Tenant shall pay as Base Monthly Rent pending such
determination, the Base Monthly Rent in effect for such space immediately prior
to the Extension Period; provided, that upon the determination of the applicable
Fair Market Base Rental, any shortage of Base Monthly Rent paid shall be paid to
Landlord by Tenant or any overage of Base Monthly Rent paid shall be paid to
Tenant by Landlord.



7.    Right of First Offer to Purchase.


7.1
If, during the Lease Term, Landlord intends to formally offer for sale to
unaffiliated third parties Landlord’s interest in the title to the Building and
the legal parcel of land upon which the Building is situated, as a stand-alone
sale transaction only and not a part of a portfolio offering or otherwise
bundled with or conditioned on the sale of other assets (the "Offer Property",
such offering being a “Public Offering”), Landlord shall first give written
notice to Tenant of the purchase price and other material terms upon which
Landlord in its sole discretion is willing to sell the Offer Property to Tenant
("Landlord's Offer Notice"). The right to receive the Landlord’s Offer Notice
and exercise other rights set forth in this Section 7 shall be personal to
Tenant and not transferable to or exercisable by any subtenant or assignee of
Tenant, and shall not apply at all in connection with unsolicited offers to
purchase the Offer Property received by Landlord absent a Public Offering, which
Landlord may, in its sole discretion, consider, negotiate and accept without
notice to Tenant.



7.2
Should Tenant be entitled to receive the Landlord’s Offer Notice, Tenant shall
have the one time right of first offer ("Right of First Offer") to buy the Offer
Property upon the economic terms and conditions contained in Landlord's Offer
Notice and subject to the other terms and conditions set forth in this Section
7, provided that within ten (10) Business Days after receipt of Landlord's Offer
Notice, Tenant delivers a written notice (the "Purchase Commitment") to Landlord
of Tenant's desire to pursue the proposed sale transaction described in
Landlord's Offer Notice. Notwithstanding anything to the contrary contained
herein, at Landlord’s option, Tenant shall have no such Right of First Offer and
Landlord need not provide Tenant with Landlord's Offer Notice (if the same has
not yet been delivered), and Tenant’s other rights under this Section 7 shall
lapse and be of no further force and effect, if:



7.2.1 Tenant is in default under the Lease beyond any applicable notice and cure
periods at the time that Landlord would otherwise be required to deliver
Landlord's Offer Notice, or at any time thereafter prior to the closing of the
sale of the Offer Property to Tenant or Tenant’s designee; or


7.2.2 twenty percent (20%) or more of the Premises is sublet at or prior to the
time
Tenant delivers the Purchase Commitment; or




4

--------------------------------------------------------------------------------





7.2.3 the lease has been assigned by Tenant at or prior to the time Tenant
delivers the
Purchase Commitment; or


7.2.4 Tenant is not occupying at least 80% of the Premises at or prior to the
time
Tenant delivers the Purchase Commitment.


7.3
If Tenant timely delivers the Purchase Commitment, the parties shall have a
period of fifteen (15) Business Days following Landlord’s delivery of the
proposed purchase and sale agreement containing all of the terms and conditions
upon which Landlord shall sell to Tenant and Tenant shall buy from Landlord the
Offer Property (the economic terms and conditions of which shall be consistent
with the Landlord's Offer Notice) to negotiate, execute and deliver such a
formal, binding purchase and sale agreement (the “PSA”). If the parties fail to
execute and deliver the PSA within said fifteen (15) Business Day period, all
rights of Tenant to purchase the Offer Property shall terminate, Tenant shall be
deemed not to have exercised its Right of First Offer, and Landlord shall have
no further obligation to notify Tenant of any proposed offer or sale of the
Offer Property and Landlord shall thereafter have the unconditional right to
offer, negotiate and sell the Offer Property to any party free of Tenant’s Right
of First Offer. If Tenant does not exercise or is deemed not to have exercised
its Right of First Offer, or otherwise loses its rights under this Section 7, or
if Tenant defaults under the PSA, Landlord shall be free of any obligations
pursuant to this Section 7 and may sell the Offer Property, to any purchaser, on
whatever terms and conditions Landlord, in its sole discretion, deems
acceptable.



7.5
Tenant’s rights under this Right of First Offer may not be assigned, sold,
encumbered, or otherwise transferred by Tenant without Landlord’s express prior
written consent, which may be withheld or conditioned by Landlord in Landlord’s
sole discretion; and any such assignment, sale, encumbrance, or transfer by
Tenant without Landlord’s consent shall be void and of no force and effect.





8.    HVAC Work.


8.1
Landlord shall, at Landlord’s sole cost and expense, on the roof of the
Building, (i) replace certain HVAC units and related systems to service the
Building (the “New HVAC Units”), (ii) remove certain abandoned HVAC units (the
“Abandoned HVAC Units”) serving the Premises, and (iii) leave in place certain
existing HVAC units (the “Existing HVAC Units”) and perform certain repairs to
such Existing HVAC Units, as further described on Schedule 3 to Exhibit A
attached hereto. The installation of New HVAC Units, removal of Abandoned HVAC
Units and performance of repairs to Existing HVAC Units is collectively referred
to herein as the “HVAC Work”, and the New HVAC Units and the Existing HVAC Units
are collectively referred to herein as the “HVAC Units”. Except as otherwise
expressly provided in the following sentence, Landlord shall be solely
responsible for all costs and expenses related to the HVAC Work. The HVAC Work
shall include all engineering and design costs associated therewith, and the
re-ducting and re-zoning as shown on Schedule 4 to Exhibit A to the extent
needed to ensure that all HVAC Units are properly working and conducting air
balancing for the New HVAC Units and Existing HVAC Units. Tenant shall be
responsible for the cost to re-duct, re-zone and rebalance the HVAC Units
serving any new office space (subject to the Improvement Allowance, as defined
below). Landlord shall use reasonable efforts to substantially complete the HVAC
Work by December 31,

2019.




5

--------------------------------------------------------------------------------





8.2
Upon the installation of the New HVAC Units, title to the New HVAC Units shall
pass to Landlord without any additional consideration to Tenant and upon the
expiration or earlier termination of the Lease, the HVAC Units shall remain at
the Building; provided that Tenant, not Landlord, shall be responsible for all
costs and expenses related to the use, maintenance and operation of the HVAC
Units (including the New HVAC Units following the installation thereof), subject
to the terms of the Lease and this Amendment, including, without limitation,
Section 8.3, below, and Landlord’s obligations under Section 5.6 of the Lease
(including, without limitation, future replacement of HVAC equipment).



8.3
Subject to Landlord’s obligations under Section 5.6 of the Lease (including,
without limitation, replacement of HVAC Units), Tenant, at its sole cost and
expense, shall procure and maintain in full force and effect, a contract (the
“Service Contract”) for the service, maintenance, repair and replacement of the
HVAC Units with a HVAC service and maintenance contracting firm reasonably
acceptable to Landlord (“Service Contractor”). Subject to Landlord’s obligations
under Section 5.6 of the Lease (including, without limitation, replacement of
HVAC Units), Tenant shall follow all reasonable recommendations made by the
Service Contractor for the maintenance, repair and replacement of the HVAC
Units. The Service Contract shall require the Service Contractor to perform all
required maintenance protocols established by the equipment manufacturer, and
shall further provide that the Service Contractor perform inspections of the
HVAC Units at intervals of not less than three (3) months, and that having made
such inspections, the Service Contractor shall furnish a complete report of any
defective conditions found to be existing with respect to the HVAC Units,
together with any recommendations for maintenance, repair and/or replacement
thereof. Said report shall be furnished to Tenant with a copy to Landlord. In
addition, but subject to Landlord’s obligations under Section 5.6 of the Lease
(including, without limitation, replacement of HVAC Units), Tenant shall be
responsible for the cost of repairs to the HVAC Units serving the Premises to
the extent such repairs are not fully covered by the Service Contract on such
HVAC Unit.



8.4
Notwithstanding anything to the contrary in Section 8.3 above, for the first
twelve (12) months following Landlord’s completion of the HVAC Work, Landlord
shall service, maintain, repair and replace, as applicable, all of the HVAC
Units; provided, however, that the cost to service, maintain, repair and replace
the Existing HVAC Units and the cost to service and maintain (but not repair or
replace) the New HVAC Units during such twelve (12) month period shall be
included in Common Operating Expenses in accordance with Section 5.6 of the
Lease; provided, however, any HVAC Service Contract obtained by Landlord shall
be at a commercially reasonable rate. In addition to the foregoing, with respect
to each New HVAC Unit, for the first twelve (12) months following the
installation of each New HVAC Unit (each twelve (12)-month period referred to as
the “New HVAC Warranty Period”), Landlord shall be solely responsible for the
cost to repair and replace the New HVAC Units (and such cost shall not be
included in Common Operating Expense). Landlord’s obligation to pay for such
cost to repair and replace any New HVAC Unit shall be applicable to any New HVAC
Units requiring repair and/or replacement during the applicable New HVAC
Warranty Period, regardless of when such repair and replacement work is actually
commenced and completed. Except as provided in the foregoing sentence, following
the New HVAC Warranty Period, all HVAC Units shall be serviced, maintained and
repaired by Tenant, at its sole cost, in accordance with the terms of Section
8.3 above.







6

--------------------------------------------------------------------------------





9.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:



9.1 Landlord’s Address for Notices. Landlord’s address for notices set forth in
Section Q of the Summary of the Original Lease is hereby deleted in its entirety
and replaced with the following:


“ECI Five Oakmead LLC
c/o Embarcadero Capital Partners, LLC
1301 Shoreway Road, Suite 250
Belmont, CA 94002
Attn: John Hamilton
with a copy to:


Mr. Gregory B. Shean Farella Braun + Martel LLP The Russ Building, 30th Floor
235 Montgomery Street
San Francisco, CA 94104”


9.2    Rent Payment Address. Notwithstanding anything to the contrary contained
in the
Lease, Landlord’s address for payment of rent shall be the following:


ECI Five Oakmead LLC P.O. Box 398679
San Francisco, CA 94139-8679


9.3    Permitted Tenant’s Alterations Limit. The Permitted Tenant’s Alterations
Limit set
forth in Section O of the Summary of the Original Lease is hereby deleted and
replaced with $175,000, and the second (2nd) sentence of Section 5.2A of the
Original Lease is hereby amended and restated in its entirety as follows:
“Tenant shall be entitled, without Landlord’s prior approval, but with prior
notice to Landlord, to make Tenant’s Alterations (i) which do not affect the
structural or exterior parts or water tight character of the Building, (ii) do
not affect the Building systems (i.e., any HVAC Unit or plumbing systems), and
(ii) the reasonably estimated cost of which, plus the original cost of any part
of the Premises removed or materially altered in connection with such Tenant’s
Alterations, together do not exceed the Permitted Tenant’s Alterations Limit
specified in Section O of the Summary per Tenant’s Alteration.”


9.2
Cannabis. Tenant shall not bring upon the Premises or the Building or use the
Premises or permit the Premises or any portion thereof to be used for the
growing, manufacturing, administration, distribution (including without
limitation, any retail sales), possession, use or consumption of any cannabis,
marijuana or cannabinoid product or compound, regardless of the legality or
illegality of the same.





7

--------------------------------------------------------------------------------





9.3
Management Fee. Notwithstanding anything to the contrary contained in Section
8.2(c) of the Original Lease, the total amount charged for any management fee
and included in Tenant’s Share of Common Operating Expenses shall not exceed the
monthly rate of three percent (3%) of Base Monthly Rent.



9.4
Tenant Entity Name Correction. References to Tenant in the Lease as “Alpha and
Omega Semiconductor, Inc., a California corporation” are in error and the
parties hereto acknowledge and agree that the definition of Tenant is as is
stated in this Amendment. ALPHA AND OMEGA SEMICONDUCTOR INCORPORATED, a
California corporation, hereby ratifies the Lease and agrees that it is bound by
all terms and conditions of the Lease as of the original lease execution date,
in the same manner and to the same extent as though the correct tenant name had
been reflected therein.





10.    Miscellaneous.


10.1 This Amendment, including Exhibit A (Tenant Alterations) attached hereto,
sets forth the entire agreement between the parties with respect to the matters
set forth herein. There have been no additional oral or written representations
or agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Amendment.


10.2 Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.


10.3 This Amendment may be executed and delivered by facsimile in one or more
counterparts, each of which shall constitute one and the same Amendment. If this
Amendment is signed and delivered in such manner, Landlord and Tenant shall
promptly deliver an original signed version to the other. Any digital image copy
of this Amendment (to the extent fully executed and delivered) shall be treated
by the parties as a true and correct original of the same and admissible as best
evidence to the extent permitted by a court of proper jurisdiction.


10.4 Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.


10.5 Tenant hereby represents to Landlord that Tenant has dealt with no broker
in connection with this Amendment other than Newmark Cornish and Carey and
Kidder Matthews. Tenant agrees to indemnify and hold Landlord, its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any other brokers claiming to have
represented Tenant in connection with this Amendment. Landlord hereby represents
to Tenant that Landlord has dealt with no broker in connection with this
Amendment. Landlord agrees to indemnify and hold Tenant harmless from all claims


8

--------------------------------------------------------------------------------





of any brokers claiming to have represented Landlord in connection with this
Amendment.


10.6
Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Amendment, the Premises have not undergone
inspection by a “Certified Access Specialist” (“CASp”) to determine whether the
Premises meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53. Landlord hereby discloses pursuant to
California Civil Code Section 1938 as follows: “A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction- related accessibility
standards under state law. Although state law does not require a CASp inspection
of the subject premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises.” Landlord and Tenant hereby acknowledge and agree that in the event
that Tenant elects to perform a CASp inspection of the Premises hereunder, such
CASp inspection shall be performed at Tenant’s sole cost and expense and Tenant
shall be solely responsible for the cost of any repairs, upgrades, alterations
and/or modifications to the Premises or the Building necessary to correct any
such violations of construction-related accessibility standards identified by
such CASp inspection as required by Law, which repairs, upgrades, alterations
and/or modifications may, at Landlord’s option, be performed by Landlord at
Tenant’s expense, payable as additional rent within ten (10) days following
Landlord’s demand. The terms and conditions of this Section 10.6 shall apply
only in the event Tenant conducts an Inspection; otherwise, the terms and
conditions of the Lease, as amended, shall govern with respect to each of
Landlord’s and Tenant’s liability for compliance with applicable Laws.



10.7    If Tenant is billed directly by a public utility with respect to
Tenant’s electrical usage
at the Premises, then, upon written request, Tenant shall provide monthly
electrical utility usage for the Premises to Landlord for the period of time
requested by Landlord (in electronic or paper format) or, at Landlord’s option,
provide any written authorization or other documentation required for Landlord
to request information regarding Tenant’s electricity usage with respect to the
Premises directly from the applicable utility company.


10.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damage.





[SIGNATURE PAGE FOLLOWS]




9

--------------------------------------------------------------------------------













IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.


LANDLORD:
 
TENANT:
 
 
 
 
 
 
ECI FIVE OAKMEAD LLC,
 
ALPHA AND OMEGA SEMOCONDUCTOR
a Delaware limited liability company
 
INCORPORATED, a California corporation
 
 
 
 
 
 
By:
Embarcadero Capital Investors Five LP,
 
By: /s/ Steve Sun
 
a Delaware limited partnership,
 
Name: Steve Sun
 
its sole member
 
Title: VP of HR
 
 
 
 
 
 
 
By:
ECP Five, LLC,
 
 
By: /s/ Yifan Liang
 
 
a Delaware limited liability company,
 
Name: Yifan Liang
 
 
its general partner
 
Title: CFO
 
 
 
 
 
 
 
By:
/s/ John Hamilton
 
 
 
 
 
John Hamilton
 
 
 
 
 
Manager
 
 
 



























10

--------------------------------------------------------------------------------






EXHIBIT A – TENANT ALTERATIONS


attached to and made a part of the Amendment dated as of August 28, 2019,
between ECI FIVE OAKMEAD LLC, a Delaware limited liability company, as Landlord,
and ALPHA AND OMEGA SEMICONDUCTOR INCORPORATED, a California corporation, as
Tenant






I.    Tenant Improvements


1. Tenant Improvements. Following the full and final execution of the Amendment
to which this Exhibit A is attached, Tenant shall, with reasonable diligence
through the Contractor (defined below) selected by Tenant and reasonably
approved by Landlord pursuant to the provisions of this Section 1, construct and
install the improvements and fixtures provided for in this Exhibit A (“Tenant
Improvements”). At least ten (10) Business Days prior to the date Tenant enters
into any contract for construction of Tenant Improvements, Tenant shall submit
to Landlord for Landlord’s prior approval (not to be unreasonably withheld,
conditioned or delayed), the name of the general contractor, and those
subcontractors whose work affects the Building structure, the Building systems,
or the roof of the Building, and such additional information on such contractors
as Landlord may reasonably request. Landlord shall have the reasonable right to
review and approve or disapprove each contractor and subcontractor submitted by
Tenant based upon such contractor’s or subcontractor’s qualifications, including
(a) quality of work, (b) creditworthiness, (c) experience in general
construction of Tenant Improvements, and in constructing improvements similar to
the Tenant Improvements, and (d) references. Landlord shall have the right to
designate any subcontractor whose work affects the structure of the Building,
the roof, any life safety systems, and the Building systems. The contractor
selected by Tenant, as approved by Landlord, is herein called the “Contractor”.
The Contractor shall carry insurance in accordance with the requirements set
forth in Schedule 1 attached hereto. The Contractor shall deliver Contractor’s
insurance certificates to Landlord at least ten (10) days prior to commencing
construction of the Tenant Improvements.


1.1 Plans. The Tenant Improvements shall be constructed substantially as shown
on a conceptual space plan (“Space Plan”) for the Premises to be prepared by a
space planner (“Space Planner”) who is to be retained by Tenant as the space
planner for the Premises. Landlord shall have the right to approve the Space
Planner, which approval shall not be unreasonably withheld, conditioned or
delayed. The Space Plan shall be subject to Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed. The Space Plan which
Landlord approves is herein called the “Approved Space Plan”. Landlord shall use
reasonable efforts to approve or disapprove the Space Plan by written notice to
Tenant within five (5) Business Days after receipt.


The Space Planner will prepare and deliver to Landlord and Tenant detailed plans
and specifications consistent with the Approved Space Plan and sufficient to
permit the construction of the Tenant Improvements by the Contractor
(“Construction Documents”). Landlord shall approve or disapprove the
Construction Documents by written notice to Tenant and the Space Planner within
five (5) Business Days after receipt, specifying in reasonable detail any
changes or modifications Landlord reasonably desires in the Construction
Documents. Landlord shall not unreasonably require changes or modifications or
withhold its approval of the Construction Documents; provided, however, Landlord
may, in its sole and absolute discretion, require changes or modifications or
withhold its approval of the Construction Documents if (1) the Tenant
Improvements will affect the Building’s structure or the Building systems, (2)
any element of the Tenant Improvements fails to comply with any applicable Law,
or (3) the cost of removing the Tenant Improvements at the end of the Lease Term
would be excessive in Landlord’s reasonable estimation. The Space Planner will
then revise the Construction Documents


A-1

--------------------------------------------------------------------------------





and resubmit them to Tenant and to Landlord for Landlord’s approval. Landlord
shall approve or disapprove the same within five (5) Business Days after
receipt. The revised Construction Documents, as approved by Landlord, are
hereinafter referred to as the “Final Construction Documents”. Tenant shall be
responsible for the costs of all Construction Documents, which may be paid for
out of the “Improvement Allowance” (as defined below). In the event that
Landlord fails to approve or disapprove any Construction Documents that are
materially consistent with the Approved Space Plan within ten (10) Business Days
following Tenant’s submission thereof the Landlord, such failure shall be deemed
Landlord’s disapproval of the Construction Documents as the Final Construction
Documents.


1.2 Governmentally-Required Changes. Tenant acknowledges that, pursuant to all
applicable Laws and regulations (including, without limitation, Title III of the
Americans with Disabilities Act of 1990 and the Building Code of the City of
Sunnyvale, California), the construction of the Tenant Improvements in the
Premises may result in additional governmentally-required alterations or
improvements to the Premises or the Building. If the proposed design and
construction of the Tenant Improvements results in any such
governmentally-required alterations or improvements being imposed as a condition
to the issuance of applicable permits or approvals, then Tenant shall be solely
responsible for all costs and expenses relating to such additional
governmentally-required alterations and improvements (which shall be constructed
by Landlord); provided, however, that if the performance of such
governmentally-required alterations or improvements can be avoided by modifying
the cost, design or manner of construction of the Tenant Improvements, then
Tenant may elect to modify the Tenant Improvements in accordance with the
provisions of this Tenant work letter (including, without limitation, Section
1.5 below). Landlord shall notify Tenant in writing of any such required
alterations or improvements promptly after Landlord is notified of the same.


1.3 Construction. Following approval by Landlord and Tenant of the Final
Construction Documents, and the Contractor providing evidence of its insurance,
Tenant shall cause the Contractor to promptly commence and diligently proceed to
cause the Tenant Improvements to be constructed in accordance with the Final
Construction Documents, and Article 5 of the Original Lease. Tenant shall
provide Landlord with at least fifteen (15) days’ prior written notice of the
date for its commencement of construction of the Tenant Improvements in order to
permit Landlord to post, file, and record such Notices of Nonresponsibility and
other instruments as may be necessary to protect Landlord and its property from
claims by contractors for construction costs that are to be paid by Tenant.
Tenant will obtain, comply with and keep in effect all consents, permits and
approvals required by any governmental authorities (collectively, “Permits”)
that relate to or are necessary for the lawful construction of the Tenant
Improvements. At the time Final Construction Documents are ready for submission
to any governmental authorities for review in connection with the Permits,
Landlord shall be notified in writing by Tenant. Prior to applying for any of
the Permits or submitting documentation in connection therewith, Tenant shall
provide Landlord with the opportunity to review and approve (which approval
shall not be unreasonably withheld, conditioned or delayed) any Permit
applications Tenant intends to file. Tenant shall further provide Landlord with
any comments to any submitted plan documents made by any governmental authority
promptly upon Tenant’s receipt of same (all of which comments shall be subject
to the provisions of Section 1.4 below), and copies of all Permits required for
construction of the Tenant Improvements upon issuance. Tenant shall comply with
all applicable Laws and with all recorded restrictions (to the extent Tenant has
been provided copies of same) affecting the Property. Landlord shall have the
right to suspend any construction activity by Tenant that materially or
adversely detracts from harmonious labor relations at the Building.


1.4 Cost of Tenant Improvements. (a) Landlord shall contribute up to $573,100.00
(i.e., $10.00 per rentable square foot of the Premises) (the “Improvement
Allowance”) toward Tenant’s performance of the Tenant Improvements. Landlord
shall be entitled to deduct from the Improvement Allowance a construction
coordination fee in an amount equal to two percent (2%) of the actual
Improvement Allowance used by Tenant. The Improvement Allowance may only be used
for architectural/engineering costs, project management costs, and hard costs in
connection with the Tenant


A-2

--------------------------------------------------------------------------------





Improvements. In no event shall the Improvement Allowance be used for the
purchase of data and telecommunications cabling, equipment, furniture or other
personal items or personal property of Tenant.


(b) Tenant shall pay the balance, if any, of the total Tenant Improvements costs
in excess of the Improvement Allowance. If the cost of the Tenant Improvements
exceeds the Improvement Allowance, Tenant shall be entitled to the Improvement
Allowance in accordance with the terms hereof, but each individual disbursement
of the Improvement Allowance shall be disbursed in the proportion that the
Improvement Allowance bears to the total cost for the Tenant Improvements, less
the ten percent (10%) retainage referenced below.


1.4.1 Disbursement of Improvement Allowance. Landlord shall disburse the
Improvement Allowance to Tenant as the construction of the Tenant Improvements
progresses, as follows: Tenant shall deliver to Landlord, not more frequently
than once per any thirty (30) day period (with a minimum request of One Hundred
Thousand Dollars ($100,000), except for the final request for disbursement which
shall not be subject to any dollar limitation), an application for payment,
accompanied by documentary evidence as reasonably required by Landlord
(including, at a minimum, copies of the paid invoices and conditional or
unconditional, as applicable, mechanics’ lien waivers reasonably required by
Landlord from the previous disbursement and signed by the applicable party) of
the costs incurred by Tenant for the design and construction of the Tenant
Improvements since the last application for reimbursement. Within thirty (30)
days after Landlord’s receipt of such an application for reimbursement, Landlord
shall pay to Tenant the amount of such application based upon the costs actually
incurred by Tenant for construction of the Tenant Improvements; provided,
however, Landlord shall retain an amount equal to ten percent (10%) of each
application (the “Landlord Retention”), which Landlord Retention shall be
released pursuant to the provisions of Section 1.4.3 below. In no event shall
Landlord be required to disburse more than the Improvement Allowance.


1.4.2 Evidence of Completion. Within thirty (30) days following substantial
completion of the Tenant Improvements (which shall mean completion of the Tenant
Improvements and receipt of permit sign-offs, subject only to correction of
punch-list items that do not affect safe occupancy of the Premises), Tenant
shall submit to Landlord:


(a) A statement of Tenant’s final construction costs, together with receipted
evidence showing payment thereof, reasonably satisfactory to Landlord, and, to
the extent not previously delivered, fully executed and notarized unconditional
lien releases in the form prescribed by law from Tenant’s contractors, copies of
all detailed, final invoices from Tenant’s contractors and subcontractors
relating to the Tenant Improvements.


(b) All Permits and other documents issued by any governmental authority in
connection with the approval and completion of the Tenant Improvements, and all
evidence reasonably available showing compliance with all applicable Laws of any
and all governmental authorities having jurisdiction over the Premises,
including, without limitation, a certificate of occupancy or its equivalent such
as duly signed-off job cards, and/or building permit sign-offs, and/or other
appropriate authorization.


(c) A valid certificate of substantial completion executed by the Space Planner
confirming that the Tenant Improvements have been substantially completed in
accordance in all material respects with the Final Construction Documents,
subject to punch-list items to be completed by Tenant’s Contractor.


(d) A written certificate, subscribed and sworn before a Notary Public, from
Tenant’s general Contractor as follows: “There are no known mechanics’ or
materialmen’s liens outstanding, all due and payable bills with respect to the
Tenant Improvements have been paid,


A-3

--------------------------------------------------------------------------------





and there is no known basis for the filing of any mechanics’ or materialmen’s
liens against the Premises or the Building, and, to the best of our knowledge,
waivers from all subcontractors and materialmen are valid and constitute an
effective waiver of lien under applicable law.”


(e)     Copies of all of Tenant’s contractors’ warranties.


(f) A reproducible copy of the “as built” drawings of the Tenant Improvements,
which drawings shall show the dimensions and location of all elements of the
Tenant Improvements completed in accordance with the Final Construction
Documents.


(g)     Any other items reasonably requested by Landlord.


Within thirty (30) days after receipt of all of the above, Landlord shall make
its disbursement of the final ten percent (10%) of the Improvement Allowance (or
so much of the Improvement Allowance that has not yet been paid by Landlord, but
in no event to exceed, in the aggregate, the actual cost of the design and
construction of the Tenant Improvements) to Tenant or Tenant’s contractors, as
applicable, as required above.


1.4.3 Deadline on Use of Improvement Allowance. Tenant shall have until December
31, 2020 to submit to Landlord a written request, with supporting documentation
for the then completed construction of Tenant Improvements, for disbursement of
the Improvement Allowance. Tenant shall lose any portion of Improvement
Allowance which Tenant has not requested be disbursed on or before December 31,
2020 in accordance with the requirements contained above. Any portion of the
Improvement Allowance not used in the design, construction and installation of
the Tenant Improvements shall be retained by Landlord, and Tenant shall have no
right to receive or apply toward Tenant’s rental obligations any portion of the
Improvement Allowance not actually used.


1.5 Changes. If Tenant desires any change, addition or alteration in or to any
Final Construction Documents (“Changes”) Tenant shall cause the Space Planner to
prepare additional Plans implementing such Change. Tenant shall submit all
proposed Changes to Landlord for Landlord’s prior written approval (which
approval shall not be unreasonably withheld, conditioned or delayed) If Landlord
fails to approve the Change within five (5) Business Days after receipt, then
Landlord shall be deemed to have disapproved the Change.


2. Ownership of Tenant Improvements. All Tenant Improvements, whether installed
by Landlord or Tenant, shall become a part of the Premises, shall be the
property of Landlord and, subject to the provisions of the Lease, shall be
surrendered by Tenant with the Premises, without any compensation to Tenant, at
the expiration or termination of the Lease in accordance with the provisions of
the Lease.


II. HVAC Work


1.    Landlord shall perform the HVAC Work, at Landlord’s sole cost and expense
(subject to the terms of Section 2 below), using Building standard methods,
materials and finishes and as otherwise reasonably determined by Landlord and
otherwise in accordance with all applicable Laws. The HVAC Work is further
depicted on Schedule 3 attached hereto. Landlord shall determine the brand of
the New HVAC Units, the manner in which the New HVAC Units are lifted to, and
installed on, the roof of the Building, and the manner in which the New HVAC
Units are connected to the Premises. Landlord shall enter into a direct contract
for the HVAC Work with a general contractor selected by Landlord. In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the HVAC Work.




A-4

--------------------------------------------------------------------------------





2. All other work and upgrades in connection with the HVAC Work, subject to
Landlord’s approval, shall be at Tenant's sole cost and expense, plus any
applicable state sales or use tax thereon, payable upon demand as additional
rent under the Lease. Tenant shall be responsible for any delay in completion of
the HVAC Work resulting from any such other work and upgrades requested or
performed by Tenant.


3. Tenant acknowledges that the HVAC Work may be performed by Landlord in the
Building during normal business hours following the execution of the Amendment.
Landlord and Tenant agree to cooperate with each other in order to enable the
HVAC Work to be performed in a timely manner and with as little inconvenience to
the operation of Tenant’s business as is reasonably possible. Notwithstanding
anything herein to the contrary, any delay in the completion of the HVAC Work or
inconvenience suffered by Tenant during the performance of the HVAC Work shall
not delay the Extension Date, nor shall it subject Landlord to any liability for
any loss or damage resulting therefrom or entitle Tenant to any credit,
abatement or adjustment of rent or other sums payable under the Lease.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




A-5

--------------------------------------------------------------------------------











SCHEDULE 1 TO EXHIBIT A


INSURANCE REQUIREMENTS


1.1 Without limiting Contractor’s indemnifications of Tenant set forth in the
Lease, Contractor shall maintain as a part of the cost of the Tenant
Improvements, and shall require that each subcontractor of every tier maintain
at its own expense, at all times during the Tenant Improvements and for such
additional periods as required by the Lease, the insurance as described below
and covering all additional insured parties as more specifically named in
Schedule 2 attached hereto unless otherwise amended from time-to-time with a
project order to address project specific hazard conditions. This insurance
shall be endorsed to provide that it shall not be terminated, be permitted to
expire, be subject to non-renewal, nor be materially altered except on thirty
(30) days prior written notice to Landlord. All of such insurance shall be
maintained in coverage amounts, with deductible amounts, with insurers, and on
forms acceptable to Landlord and Landlord’s Lender (if any) and, for all
policies, except Worker’s Compensation, Employer’s Liability Insurance and
Professional Liability Insurance, shall continuously name Landlord, Landlord’s
affiliates and subsidiaries as may be designated by Landlord or Property Manager
at any time and as may be changed from time to time, Property Manager, the
Construction Manager (if any), Landlord’s property management company for the
Property (if different from the Property Manager named herein), Landlord’s
Lender (if any), and any other persons or organizations as Landlord may specify
from time to time (collectively, with Landlord, the “Landlord Parties”) as
additional insureds, with coverage provided to such additional insureds at least
as broad as provided to the named insured and as provided by endorsement form
numbers CG 20 10 07 04 and CG 20 37 07 04 or their equivalent promulgated by the
Insurance Services Office. All insurance policies required shall be issued by
companies licensed in the State who maintain a current Policyholder Alphabetic
Category Rating of not less than “A-” and Financial Size Category Rating of not
less than “VII” according to the latest edition of Best’s Key Rating Guide.
Prior to Contractor commencing the Tenant Improvements, Contractor shall, and
shall require each subcontractor of every tier to, furnish Landlord with
Certificates of Insurance, on forms acceptable to Landlord, evidencing that
insurance policies are in full force and effect that provide the required
coverages and amounts of insurance listed below along with a copy of the
endorsement providing additional insured coverage, the primary and
non-contributing endorsement and the waiver of subrogation endorsements to the
Landlord Parties. At Landlord’s request, Contractor shall provide Landlord with
copies of each insurance policy. Any other insurance carried by or available to
any Landlord Parties which may be applicable, shall be deemed to be excess
insurance and Contractor’s and each subcontractor’s insurance shall contain a
provision that it is deemed primary and non- contributing with any insurance
carried by or available to the Landlord Parties. Each required insurance policy
except for Worker’s Compensation, Employer’s Liability and Professional
Liability shall include a Separation of Insureds clause such that the insurance
applies separately to each insured against whom a claim or suit is asserted and
the policies shall not contain any limitation or exclusion for claims or suits
by one insured against another. Contractor shall be responsible for any
deductible amounts under the required insurance policies, except to the extent
such amounts may be included as part of the cost of the Tenant Improvements.
Contractor and each subcontractor of every tier shall provide the greater of (i)
the insurance types, amounts and coverages already maintained by Contractor and
each such subcontractor, determined individually with respect to each such party
or (ii) the following insurance types, amounts and coverages:


(a) Workers’ Compensation Insurance complying with applicable State and federal
statutes and Employer’s Liability Insurance with limits of not less than
$1,000,000 bodily injury by accident (each accident), $1,000,000 bodily injury
by disease (each employee) and $1,000,000 bodily injury by disease (policy
limit).


A-6

--------------------------------------------------------------------------------





(b) Commercial General Liability (“CGL”) Insurance written on an “occurrence
form” basis, including, but not limited to, Premises - Operations Liability,
Products - Completed Operations Liability, Blanket Contractual Liability
Coverage and liabilities arising out of the actions of Independent Contractors.
Such insurance shall contain minimum limits of liability as follows: of not less
than $1,000,000 per occurrence limit, $1,000,000 Personal and Advertising Injury
limit, $2,000,000
General Aggregate limit and $2,000,000 Products-Completed Operations Aggregate
limit, with a Per
Project General Aggregate provision or endorsement. The required limits may be
provided by any combination of CGL and umbrella or follow form excess policies
[see Section 1.1(d) below]. Such
insurance shall contain no explosion, collapse, or underground hazard
exclusions. The deductible or self- insured retention amount required under any
such policy shall not exceed $10,000 per occurrence. The insurance and the
Landlord Parties’ additional insured status thereon shall be maintained
continuously in force at least until the expiration of five (5) years after the
expiration or termination of the Lease or final completion of the Tenant
Improvements, whichever is later. All such policies shall contain a provision
that defense costs are paid in addition to and do not deplete any of the policy
limits and a provision that the General Aggregate and, to the extent
commercially reasonably available, Products - Completed Operations Aggregate
apply separately to each project for which Contractor or any subcontractor of
any tier performs operations away from premises owned by or rented to Contractor
or any such subcontractor.


(c) Business Auto Coverage with a limit of liability of $1,000,000 for any one
accident or loss. Such insurance shall cover liability arising out of the use of
owned, nonowned and hired automobiles. If Contractor or any subcontractor of any
tier transports any hazardous materials, the business auto liability policy
shall include ISO endorsement form MCS-90 or equivalent endorsement providing
coverage for environmental and pollution claims and suits.


(d) Umbrella or follow form excess liability insurance at least as broad as the
underlying CGL insurance. Umbrella/Excess Liability Insurance shall contain
minimum limits of $5,000,000 per occurrence and $5,000,000 aggregate and shall
be excess over the primary General
Liability, Auto Liability and Employers Liability insurance. The required CGL,
Business Auto and
Employer’s Liability insurance limits may be provided on a combination of
primary and umbrella/follow form excess insurance policies. Any such
umbrella/follow form excess insurance policies shall provide that the coverage
“follows form” to the underlying insurance and that such policy provides
substantially equivalent or broader coverage than that provided by such
underlying insurance, including the coverage for all required additional
insureds; provided, however, that any material changes shall be subject to
Landlord’s approval.


(e) If Contractor or any subcontractors of any tier use owned, chartered, leased
or hired mobile construction equipment, Contractor shall, and shall require all
such subcontractors to, maintain (or cause to be maintained) an “equipment
floater” of the “all-risk” type, with limits not less than the full replacement
cost of such equipment located at the jobsite and all of Contractor’s and any
subcontractors’ business personal property, including tools and equipment, none
of which will be insured under Landlord’s insurance policies.


(f) Unless otherwise specified or agreed to, an “installation” floater and/or
Builder’s Risk coverage or other property insurance providing “all risk” or
“special causes of loss form” insurance coverage for all property, equipment,
supplies and materials purchased for the Building prior to their delivery to the
Building and their installation or incorporation in the Building, and for all
tools, equipment, other materials and other personal property owned, rented or
used by Contractor or by any subcontractors of any tier and used in connection
with the Tenant Improvements. Such insurance coverage shall be for an amount at
least equal to 100% of the estimated replacement cost of all such property,
tools, equipment, supplies, materials and other personal property.


A-7

--------------------------------------------------------------------------------





(g) If Contractor or any subcontractor of any tier performs any of the Tenant
Improvements on a design-build basis or performs other professional services,
then Contractor and each such subcontractor shall also, for all such
design-build Tenant Improvements and services, maintain professional liability
insurance (and ensure that the engineer or other design professional performing
the design Tenant Improvements or services maintain professional liability
insurance) in an amount equal to the greater of (1) the professional liability
insurance currently maintained by the engineer or other design professional
performing such design work, or (2) $2,000,000 per claim and $2,000,000 annual
aggregate. Each such professional liability policy shall provide full prior acts
coverage or shall include a retroactive date no later than the date of
commencement of the design-build Tenant Improvements or other professional
services. Said insurance shall be maintained at all times during Contractor’s,
subcontractor’s and the engineer’s or other design professional's performance on
the Building, and for a period of five (5) years after the expiration or
termination of the Lease or final completion of the Tenant Improvements,
whichever is later. In no event shall the self-insured retention on any such
policy of insurance exceed
$25,000 per claim.


(h) If under circumstances other than Tenant Improvements done on a design-build
basis, Contractor or any of its subcontractors of any tier or consultants
provides and/or engages the services of any type of professional, including but
not limited to engineers, architects and environmental consultants, whose
failure due to a mistake or deficiency in design, formula, plan, specifications,
advisory, technical, or other services could result in loss or liability,
Contractor and each such other appropriate party shall obtain Professional
(Errors and Omissions) Liability Insurance (with supervision of work exclusion
deleted) with limits of liability of not less than $2,000,000 per claim and
$2,000,000 annual aggregate. Each such professional liability policy shall
provide full prior acts coverage or shall include a retroactive date no later
than the date of commencement of the services. In no event shall the
self-insured retention on any such policy of insurance exceed $25,000 per claim.


(i) If Contractor’s or any subcontractor of any tier’s scope of Tenant
Improvements requires asbestos or other toxic or hazardous material remediation,
removal, abatement, storage or disposal work, including, but not limited to,
demolition work, the Contractor and each such subcontractor shall provide
Contractor’s Pollution Liability Insurance and pollution legal liability for
protection from claims and suits arising out of the performance of any Tenant
Improvements involving such materials or operations. Coverage shall be
continuously maintained in effect during the performance of such operations and
Tenant Improvements and for not less than ten (10) years after the expiration or
termination of the Lease or final completion of the Tenant Improvements,
whichever is later, on an “occurrence form” basis, shall cover bodily injury or
death, and property damage liability, defense costs, and clean-up costs. The
limits of liability for this insurance shall be at least $5,000,000 each
occurrence and $10,000,000 annual aggregate. Such policies shall include
coverage for unknown UST’s; a definition of “property damage” that includes
diminution in value of third party properties; a statement that such insurance
is primary and non-contributory, including, but not limited to, as to any surety
contracts or bonds; a statement that the insured’s rights will not be prejudiced
if a failure to give notice due to the insured’s belief that the occurrence was
not covered; coverage for products brought onto the Building; a definition of
stop loss or cleanup cost cap that includes monitoring activities; a definition
of cleanup costs that include any costs associated with natural resources
damages; and a statement that exclusions for modification of remedial action
plans shall not include changes required by regulatory agencies.


1.2 Contractor shall report immediately to Landlord and confirm in writing any
injury, loss or damage incurred or caused by Contractor or any subcontractors of
any tier, or its or their receipt or notice of any claim by a third party, or
any occurrence that might give rise to such claim. Contractor shall, upon
completion of the Tenant Improvements, submit to Landlord a recap of all such
injuries, losses, damage, notices of third-party claims, and occurrences that
might give rise to such claims.


A-8

--------------------------------------------------------------------------------





1.3 Waiver of Rights of Recovery and Subrogation. To the fullest extent
permitted by law, Contractor hereby waives all rights of recovery against
Landlord Parties on account of loss or damage occasioned to Contractor or others
under Contractor’s control or for whom it is responsible to the extent such loss
or damage is insured against under any of Contractor’s insurance policies which
may be in force at the time of the loss or damage or would have been so insured
against if Contractor had complied with its obligations under this Schedule 1.
Contractor shall procure substantially identical waivers from its subcontractors
of every tier in favor of the Landlord Parties. In addition, all of the
insurance policies and coverages required to be obtained, pursuant to the
provisions of this Schedule 1, by Contractor and/or any subcontractors of any
tier, shall provide for or be endorsed to provide a waiver of rights of recovery
(including, but not limited to, subrogation) against the Landlord Parties.


1.4 If Contractor fails to comply with any of the provisions of this Schedule 1,
Contractor, at its own cost, shall to the fullest extent permitted by law,
defend, indemnify, protect and hold harmless the Landlord Parties from and
against any and all Claims (including, but not limited to, Claims arising or
resulting from the death or injury to any person or damage to any property) to
the extent that Landlord would have been protected by any and all insurance
arrangements made by Contractor, or any third party, had Contractor complied
with all of the provisions of this Schedule 1.


1.5 Neither Contractor nor any subcontractor of any tier shall settle any claims
made under its insurance policies for the Building without first consulting with
and obtaining the consent of Landlord. All insurance proceeds paid under any
insurance policies for damage to the Building shall be paid to Landlord;
provided, however, that in all cases, payment and use of insurance proceeds
shall be done in compliance with the requirements of Landlord’s Lender.


1.6 In the case of policies expiring while performance of the Tenant
Improvements is in progress, a renewal certificate with all applicable
endorsements must be received at the business office of Landlord prior to the
expiration of the existing policy or policies. Permitting Contractor or any
subcontractor of any tier to start Tenant Improvements, continue Tenant
Improvements, or releasing any progress payment prior to or without compliance
with any of these requirements shall not constitute a waiver of, or estoppel to
assert, any such requirement. If at any time Contractor’s or any subcontractor
of any tier’s insurance fails to meet the requirements stated herein, all
payments may be held until the non- compliance has been corrected to Landlord’s
satisfaction.


1.7 None of the requirements contained herein as to types, limits and
acceptability of insurance coverage to be maintained by Contractor and
subcontractors of every tier are intended to, and shall not in any manner, limit
or qualify the liabilities and obligations assumed by Contractor or any
subcontractor of any tier under the Lease or at law, including, without
limitation, such parties’ indemnification obligations and liability in excess of
the limits of the coverages required herein. Neither receipt of certificates,
endorsements or policies showing less or different coverage than requested, nor
any other forbearance or omission by Landlord, shall be deemed a waiver of, or
estoppel to assert, any right or obligation regarding the insurance requirements
herein. Contractor and subcontractors of every tier shall be solely responsible
to pay any amount that lies within the deductible(s) or self-insured
retention(s) of such parties’ policies, regardless of the amount of the
deductible(s) or self-insured retention(s) and regardless of the cause of the
loss or damage.


1.8 None of the requirements contained herein shall relieve Contractor or any
subcontractor of any tier of their respective obligations to exercise due care
in the performance of their duties in connection with the Tenant Improvements or
to complete the Tenant Improvements in strict compliance with the Contract
Documents.


A-9

--------------------------------------------------------------------------------





1.9 Contractor shall immediately notify Landlord in writing upon receipt by
Contractor, or its insurance broker or agent, of any notice of cancellation,
non-renewal or rescission of any policy required to be maintained by Contractor
pursuant to this Section.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


A-10

--------------------------------------------------------------------------------





SCHEDULE 2 TO EXHIBIT A


ADDITIONAL INSURED ENTITIES


o    ECI Five 475 Oakmead LLC (Owner)
o    Embarcadero Capital Investors Five LP
o    Embarcadero Capital Partners LLC
o    ECP Five LLC
o    Embarcadero Realty Services LP (Manager)
o    ECP Management, Inc








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


A-11

--------------------------------------------------------------------------------







SCHEDULE 3 TO EXHIBIT A


HVAC WORK


UNITS TO BE REPLACED
Unit
Manufacturer
Tons
AC1
TRANE
15
AC2
TRANE
7.5
AC3
YORK
5
AC4
TRANE
12.5
AC6
TRANE
7.5
AC9
YORK
5
AC10
YORK
5
AC11B
TRANE
8.5
AC12
YORK
3
AC13
YORK
3
AC14
TRANE
10
AC16
YORK
3.5
AC19
TRANE
12.5
AC21
TRANE
6.25
AC23
TRANE
17.5
AC25
CARRIER
5
AC29
CARRIER
6.25
AC30
BDP
3
AC31
TRANE
10
AC32
TRANE
12.5
AC33
TRANE
10
 
 
 
 
UNITS TO BE REMOVED
 
AC11A
WESTINGHOUSE
N/A
AC22
TRANE
12.5
AC28
CARRIER
N/A
AC34
YORK
3
 
 
 
 
HVAC REPAIRS
 
AC5
Indoor fan motors needs to be adjusted.
AC16
Contactors and capacitor need to be replaced.
AC17
Sheave needs replacement. Contactors need to be replaced.
AC19
Contactors need to be replaced.
AC23
Contactors need to be replaced
AC24
Ductwork needs to be sealed. Contactors need to be replaced.
AC25
Head pressure control and condenser fan motor have failed.
AC26
Compressor contactors and sheave need replacement.
AC27
Blower wheel sheave and contactors need to be replaced.
AC30
Contactors need to be replaced.
AC32
Inducer motor and blower motor sheave have failed.



A-12

--------------------------------------------------------------------------------









SCHEDULE 4 TO EXHIBIT A


RE-DUCTING AND RE-ZONING WORK


aossunnyvaleofficeimage4.gif [aossunnyvaleofficeimage4.gif]




A-13